Motion Denied Without Prejudice; Order and Concurrence on Order filed
March 26, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00090-CV


 IN THE MATTER OF THE MARRIAGE OF ERIC STEVEN MCQUEEN
                 AND VANICHA MCQUEEN

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-32970


                                   ORDER

      On February 13, 2020, appellant Eric Steven McQueen and appellee
Vanicha McQueen filed a “Joint Motion to Dismiss Appeal,” in which they state
that they have reached a settlement agreement and in which they seek relief under
Texas Rule of Appellate Procedure 42.1(a)(2). When parties ask this court to
dispose of an appeal under a signed agreement filed with the clerk, Rule 42.1(a)(2)
authorizes only three actions: (A) this court may render judgment effectuating the
parties’ agreement; (B) this court may set aside the trial court’s judgment without
regard to the merits and remand the case to the trial court for rendition of judgment
in accordance with the agreement; or (C) this court may abate the appeal and
permit proceedings in the trial court to effectuate the agreement. Tex. R. App. P.
42.1(a)(2). In the parties’ joint motion, they do not request any of these three
options.
      At the beginning of the motion, the parties ask this court to “dismiss this
appeal.” Dismissal of the appeal is not an option under Rule 42.1(a)(2), though it
is an option under Rule 42.1(a)(1). The parties then ask this court to “set aside the
trial court’s judgment and render a judgment effectuating the parties’ agreement,”
citing Rule 42.1(a)(2)(A). This request is inconsistent with their request for
dismissal of the appeal, and in the second request, the parties do not ask for one of
the three options under Rule 42.1(a)(2). The parties proceed to refer to a judgment
against Vanicha McQueen in the amount of $1,750 that does not appear to be part
of this case. The parties state that “[a]ll costs on appeal should be taxed in
accordance with the parties’ agreement,” but the parties do not say what their
agreement is as to taxation of costs.
      We cannot grant the parties’ request to dismiss the appeal because it is not
clear whether they seek dismissal or disposition under Rule 42.1(a)(2) based on a
settlement. We cannot grant the joint motion under Rule 42.1(a)(2) because the
parties have not requested one of the three options available under this subsection.
So, we DENY the Joint Motion to Dismiss Appeal, without prejudice to the
refiling of a proper motion under Rule 42.1(a)(1) or Rule 42.1(a)(2).



                                        /s/   Kem Thompson Frost
                                              Chief Justice
Panel consists of Chief Justice Frost and Justices Jewell and Spain (Spain, J.,
concurring).